Citation Nr: 0020384	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-10 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, post myocardial infarction, status post coronary 
artery bypass graft.

2.  Entitlement to service connection for generalized anxiety 
disorder and major depressive disorder, as secondary to the 
coronary artery disease.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1962 to January 
1965.  He also was a member of the Massachusetts Army 
National Guard from 1975 to 1996, including a period of 
inactive duty training on August 5, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
flat feet, hearing loss, coronary artery disease, and a 
psychiatric disorder.  The veteran perfected appeals as to 
all four issues.  By rating action in April 1999, the RO 
granted service connection and a noncompensable rating for 
pes planus (flat feet) based on the period of active service 
from 1962 to 1965.  Thus, that issue will not be considered 
by the Board herein.


FINDINGS OF FACT

1.  The veteran's reserve service on August 5, 1995 was 
inactive duty training as certified by the service 
department.  

2.  The myocardial infarction treated during inactive duty 
training on August 5, 1995 is not an injury, nor is it 
attributable to an injury.

3.  As service connection is not in effect for coronary 
artery disease, the veteran's claim that his generalized 
anxiety disorder and major depressive disorder were caused by 
coronary artery disease is legally sufficient.

4.  The veteran's claim that his bilateral hearing loss was 
aggravated during his service with the Army National Guard 
was not accompanied by any medical evidence to support that 
allegation.

5.  The claim for service connection for bilateral hearing 
loss is not plausible.


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease to include 
residuals of a myocardial infarction and status post coronary 
artery bypass graft, based on inactive duty for training on 
August 5, 1995, is not warranted under applicable laws and 
regulations.  38 U.S.C.A. §§ 101(23)(24), 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.6 (1999).

2.  Entitlement to service connection for a generalized 
anxiety disorder and major depressive disorder as secondary 
to the coronary artery disease status post coronary artery 
bypass graft is denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §3.303 (1999).

3.  The claim of service connection for bilateral hearing 
loss is not well-grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the veteran's period of active 
service showed that on his enlistment examination in December 
1961, audiometry readings for the right ear, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz were, after converting 
the results from ASA to ISO units, as follows:  15, 30, 30, 
35, and 35, and for the left ear were 15, 35, 35, 35, and 50.  
It was noted that he had defective hearing bilaterally.  In 
February 1962, audiometry readings for the right ear, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were, 
after converting the results from ASA to ISO units, as 
follows:  35, 60, 55, 55, and 60, and for the left ear were 
20, 20, 35, 50, and 65.  In March 1962 he was evaluated for a 
hearing deficit, and reported having scarlet fever at age 
five, but never noticed any loss of hearing.  He had scarring 
in both eardrums.  The provisional diagnosis was hearing loss 
probably due to scarlet fever, EPTS.  Examination showed that 
his tympanic membranes were normal and his hearing loss 
existed prior to service.  A partially illegible notation was 
made that he had sensorineural type hearing loss at the high 
frequencies and some low frequencies.  It was also noted that 
he had no exposure to acoustic trauma.  

Service medical records further showed that in April 1962 he 
was profiled due to bilateral hearing loss, and he was to do 
no duty which required a high degree of binaural hearing.  On 
a Report of Medical History dated in November 1964 the 
veteran responded yes to having "ear, nose or throat 
trouble" and it was noted that he had been profiled for 
hearing.  On examination in November 1964, audiometry 
readings for the right ear, in decibels, at 500, 1000, 2000, 
and 4000 Hertz were, after converting the results from ASA to 
ISO units, as follows:  15, 20, 20, and 30, and for the left 
ear were 20, 20, 20, and 35.  

Medical records from the veteran's service with the Army 
National Guard showed that on Reports of Medical History 
dated in June 1975 and November 1979, he responded "yes" to 
having hearing loss.  On examination in June 1975 audiometry 
readings for the right ear, in decibels, at 500, 1000, 2000, 
3000, and 4000 Hertz were as follows:  30, 40, 35, 25, and 
25, and for the left ear were  40, 35, 30, 35, and 40.  On 
examination in November 1979 audiometry readings for the 
right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz were as follows:  30, 30, 25, 35, and 25, and for the 
left ear:  25, 30, 15, 30, and 20.  On a Report of Medical 
History dated in December 1983, the veteran responded "yes" 
to having hearing loss, which was noted to be secondary to 
scarlet fever and scarlatina in childhood.  On examination in 
December 1983 audiometry readings for the right ear, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as 
follows:  40, 40, 25, 60, and 75, and for the left ear were 
40, 30, 30, 50, and 60.  

In a letter dated in May 1985, James E. Scharback, M.D. 
reported that the veteran was hospitalized in March 1985 for 
chest pains and problems related to hypertension.  It was 
noted that he underwent extensive cardiac evaluation and no 
acute damage was found, but he did have significant 
hypertension.  

Medical records from the veteran's period of service with the 
Army National Guard showed that on a Report of Medical 
History dated in March 1989, the veteran responded "yes" to 
having hearing loss, and it was noted to be sequelae to his 
scarlet fever.  On examination in March 1989 audiometry 
readings for the right ear, in decibels, at 500, 1000, 2000, 
3000, and 4000 Hertz were as follows:  35, 30, 30, 30, and 
75, and for the left ear were 20, 30, 30, 55, and 75.  It was 
noted that he failed the hearing test.  On examination in 
June 1992 audiometry readings for the right ear, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hertz were as follows:  
30, 35, 35, 50, and 75, and for the left ear were 25, 25, 30, 
50, and 75.  On a Report of Medical History dated in July 
1993 he responded "yes" to having hearing loss, which was 
noted to be secondary to his scarlet fever.  On examination 
in July 1993 audiometry readings for the right ear, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as 
follows:  35, 35, 35, 45, and 90, and for the left ear, in 
decibels, at 500, 1000, 2000, and 3000, were 25, 65, 70, and 
95, and it was noted that he had left ear hearing loss.  
Physical profiles dated in December 1993 and February 1994 
showed that he was to walk only for his annual APFT.  

In a "Medical Screening Summary - Cardiovascular Risk 
Screening Program" dated in November 1993, an Army physician 
noted that evaluation of the veteran's data revealed one or 
more abnormal cardiovascular risk factors, and that risk 
factor indices served as clinical markers for possible future 
cardiovascular problems in asymptomatic individuals.  
Treadmill testing was recommended.  The veteran was to be 
placed on a profile for 179 days, that included, among other 
restrictions, no APFT.  In a second document titled "Medical 
Screening Summary - Cardiovascular Risk Screening Program" 
dated in December 1993, another Army physician indicated that 
the veteran was cleared for the Army's Physical Fitness test, 
in lieu of the treadmill test, and it was noted that the Army 
physician had cleared the veteran based on "clinical 
judgment".  

Treatment records from Massachusetts General Hospital showed 
that the veteran was admitted to the hospital on August 8, 
1995 with acute chest pain and inferior wall myocardial 
infarction.  It was noted that he was exercising at the Army 
camp facility at Camp Curtis and at the end of the two mile 
walk he had crushing chest pain with radiation to the neck 
and marked diaphoresis.  His principal diagnosis was coronary 
atherosclerosis, and the associated diagnoses were angina 
pectoris, unstable and recent inferior myocardial infarction.  
He underwent cardiac catheterization and a balloon 
angioplasty of the right coronary artery.  The clinical 
impressions included acute inferolateral myocardial 
infarction.  

In a letter dated in August 1995, Ik-Kyung Jang, M.D. 
indicated that the veteran had been referred for coronary 
intervention, and underwent a balloon angioplasty of the RCA 
(right coronary artery).  He was discharged on August 14, 
1995 in stable condition, and in September 1995 he was 
treated in the cardiac rehabilitation program.  He was 
hospitalized again in December 1995 with complaints of chest 
pain and the assessments were unstable angina and coronary 
artery disease, with restenosis of the right coronary artery 
lesion.  He underwent another cardiac catheterization, and 
two stents were placed in his right coronary artery, and he 
was discharged a few days later.  In February 1996 he 
returned with complaints of recurrent angina pectoris, and in 
March 1996 underwent a coronary artery bypass graft 
operation.

Additional Army National Guard Records submitted by the 
veteran included a sworn statement in which a fellow service 
member reported that on August 5, 1995 he was driving the 
halfway point vehicle, following personnel on the APFT walk, 
when he saw the veteran sit down on a curb, then stand up and 
walk about five steps, and then fall down.  He indicated that 
the veteran stated that he was having trouble breathing and 
he was able to help the veteran into the truck and bring him 
back for medical attention.  In a sworn statement another 
fellow service member described that on August 5, 1995 he was 
asked to call an ambulance because a soldier went down during 
the running event of the Army Physical Fitness Test.  

In a Statement of Medical Examination and Duty Status (DA 
Form 2173) dated in August 1995, it was noted that the 
veteran was on inactive duty for training on August 5, 1995, 
and was doing the walk event of his annual APFT and was 
observed going to the ground by another service member.  He 
was administered medical assistance and then evacuated by 
ambulance to Melrose-Wakefield Hospital.  In a Report of 
Investigation (DD Form 261) it was noted that the veteran was 
present for duty on inactive duty training on August 5, 1995 
and sustained a myocardial infarction while performing the 
walking event of the Annual Physical Fitness Test.  It was 
also noted that a review of the medical records revealed no 
pre-existing history of cardiac related treatment, and 
therefore, it was found to be in the Line of Duty.  In a 
memorandum dated in October 1995 a Formal Line of Duty 
Determination revealed a finding of "in line of duty, EPTS, 
aggravation".  

In a letter dated in May 1996, Salil K. Midha, M.D. indicated 
that the veteran complained of chest pain while undergoing 
exercises at the Army National Guard Center and was referred 
to Melrose-Wakefield Hospital where he underwent 
catheterization and was referred to Massachusetts General 
Hospital for angioplasty.  Dr. Midha opined that the veteran 
probably had old coronary artery disease which was aggravated 
during his exercises.  Dr. Midha also noted that the "heart 
law" clearly stated that aggravation of existing heart 
disease was a fully covered diagnosis just as it was done for 
police and fire fighters.  Dr. Midha estimated, after review 
of the Army and National Guard physician's report, that the 
veteran should have undergone further evaluation in the form 
of exercise testing before he was advised to undergo 
strenuous exercise.  Dr. Midha also opined that the veteran's 
follow up recurrence of chest symptoms and angioplasty was a 
direct result of his episode on August 5, 1995.  

In a Medical Board Report dated in August 1996 it was noted 
that the veteran was currently status post inferior 
myocardial infarction, percutaneous revascularization and 
most recently surgical revascularization.  It was also noted 
that despite these interventions and ongoing use of anti-
ischemic medications, the veteran still experienced stable 
angina at relatively low workloads, and had diminished 
exercise capacity.  On an Army National Guard examination in 
November 1996 audiometry readings for the right ear, in 
decibels, at 500, 1000, 2000, and 3000 Hertz were as follows:  
20, 25, 40, and 99, and for the left ear the readings 
appeared to be 20, 25, 35, 85, and 95.  It was noted that he 
had hearing loss in both ears and was in the Artillery Unit 
for 15 years.  It was also noted that he was in poor health, 
status post myocardial infarction, and that he worried more 
after the myocardial infarction.  

In an examination report dated in September 1996, Robert 
Sharpley, M.D. summarized that the veteran had experienced an 
abrupt change in his health status and in functioning a year 
ago with his first heart attack, and that since then he had 
repeated physical problems involving the cardiovascular 
system and he was in the process of recuperating.  It was 
noted that he had a very difficult time adjusting and 
accepting the limitations on himself, and the chronic fatigue 
and the pain.  He lost his career and recognized that he did 
not function as he once did. He was depressed and had 
suicidal ideation, and claimed he was generally irritable.  
The diagnostic impressions included depressive reaction, 
chronic anxiety, status post myocardial infarction, status 
post angioplasty and quadruple bypass, and cardiovascular 
disease.  

In documents dated in February 1997 from the veteran's 
service with the Army National Guard, it was noted that he 
was to be "released from duty because of physical disability 
incurred as a result of injury while entitled to receive 
basic pay", and he was "placed on the Temporary Disability 
Retired List". 

In February 1997 the veteran claimed service connection for 
residuals of a heart attack that he suffered while on 
training with the National Guard on August 6, 1995, for 
psychological problems as secondary to the heart attack, and 
for loss of hearing due to 20 years of being assigned to the 
artillery.  

On VA heart examination in June 1997, the veteran reported 
that in August 1995, while undergoing physical testing at 
Camp Curtis Guild, he developed chest pain and received 
thrombolytic therapy and subsequent angioplasty of the right 
coronary artery.  The impressions included coronary artery 
disease, status post quadruple coronary bypass graft, March 
1996, and hypertension mild, on treatment.  

On VA mental disorders examination in June 1997, the veteran 
reported that his energy level was low and he had difficulty 
remembering.  The diagnoses were generalized anxiety disorder 
and major depressive disorder.

On VA audiological examination in June 1997, it was noted 
that the veteran reported having military noise exposure to 
artillery for twenty years.  It was also noted that he had 
deafness, AU, sensory.  

By rating action in September 1997 the RO denied service 
connection for hearing loss, coronary artery disease, status 
post coronary artery bypass graft with hypertension, and a 
psychiatric disorder, essentially finding that there was no 
evidence that any of the claimed disabilities were incurred 
during active service.  

In September 1997 the veteran requested reconsideration of 
the RO's September 1997 decision denying service connection 
for his disabilities.  He claimed he had progressive hearing 
loss dating back to 1989 due to his fifteen plus years as an 
artillery man.  

Received in September 1997 was a health pro evaluation 
conducted by Larry Larson, Ph.D. to determine the degree and 
extent of any depression which may or may not be present in 
the veteran.  Dr. Larson opined that the veteran was 
diagnosable as depressed, and was experiencing continued 
difficulties in coming to terms with the massive loss of 
physical and social as well as work functioning.  It was 
noted that he had many financial losses and reversals in his 
life, and Dr. Larson opined that the veteran was not able to 
work at that time.  

By rating action in March 1998, the RO essentially denied the 
veteran's request for a reconsideration, by continuing to 
deny service connection for hearing loss, for coronary artery 
disease, status post coronary artery bypass graft with 
hypertension, and for a psychiatric disorder.

In a memorandum dated in March 1998, pertaining to the 
veteran's Appeal of a Line of Duty Determination, it was 
noted that the Office of the Surgeon General (OTSG) 
Cardiology Consultant reviewed the Formal Line of Duty 
Investigation dated in October 1995 and the veteran's appeal 
dated in November 1997, and based on the medical opinion 
rendered by the OTSG, the veteran's appeal was approved.  The 
previous finding of "in line of duty, EPTS, aggravation" 
for the myocardial infarction was changed to "in line of 
duty".  It was also noted that OTSG reported that the 
veteran's medical records contained no evidence that he had 
any clinical symptoms of coronary artery disease prior to his 
myocardial infarction, and that the myocardial infarction 
should be considered the proximate cause for both 
angioplasties and possibly the coronary artery bypass graft.  
It was noted that the original records of the bypass surgery 
and events leading up to it were not available for review, so 
that the exact relationship of that surgery to the myocardial 
infarction in 1995 could not be ascertained.  

In April 1998 the veteran was admitted to Holy Family 
Hospital and Medical Center complaining of chest pain.  He 
underwent left heart catheterization, selective coronary 
angiography, left ventriculography, saphenous vein bypass 
graft angiography, and LIMA angiography.  The findings were 
significant three vessel coronary artery disease, significant 
vein graft stenosis of the SVBG to the RCA, patent but small 
LIMA with 100 percent stenosis in the native LAD distal to 
the anastomosis site, and preserved LV function.  He was 
transferred to St. Elizabeth's Medical Center and underwent 
cardiac catheterization and angioplasty to the left anterior 
descending coronary artery.    

In a letter dated in May 1998, a VA physician indicated that 
the veteran had been treated in the psychiatric outpatient 
clinic since June 1997 for treatment for a major depressive 
disorder precipitated by physical disabilities.  It was noted 
that in July 1997 the veteran underwent a thorough evaluation 
of his mental condition and it was determined that his clear 
memory impairment and moderate impairment in learning and 
attention appeared to be "the result of an anoxic episode or 
vascular incident likely resulting from his heart attack or 
subsequent surgery".  

In a letter dated in June 1998, Salil K. Midha, M.D. 
indicated that the veteran's attending cardiologists in 
August 1995 and March 1996, agreed that the physical exertion 
and related stress put on the veteran's body to perform his 
annual physical training evaluation test on August 5, 1995 
"without any doubt aggravated an unknown underlying 
atherosclerosis disease".  Dr. Midha also concluded that 
this aggravation was the direct cause of the veteran's 
myocardial infarction on August 5, 1995, which was the 
beginning of all of his cardiac health related problems 
leading to his coronary artery bypass grafts, and the implant 
of two PTCA stints and another round of angioplasty in May 
1998.  Dr. Midha indicated that this was "not to say that 
this disease would not have appeared later on in [the 
veteran's] life".  

In January 1999 the veteran testified at a personal hearing 
at the RO.  He testified that in August 1995 he showed up at 
Camp Curtis Guild for a PT test, and they started with 
exercises such as sit-ups, push-ups, and pull-ups, and then 
running in place, all of which he passed because he was in 
pretty good shape.  During the two mile walk, he indicated 
that he only got about one and a quarter miles through the 
walk and had severe chest pain and had to stop.  He was 
picked up and the doctors looked at him, and then an 
ambulance was called which took him to Melrose-Wakefield 
Hospital.  He claimed that prior to going on active duty, he 
had no cardiovascular symptoms, had no problems going up and 
down stairs, and had no problems with walking across the 
street.  He testified that he always exercised, and had no 
problems ever.  He had a "pressure job" and would walk to 
relieve the pressure, and sometimes he walked two miles but 
never had any problems, even if it was an accelerated walk.  
He claimed that his hearing loss progressively worsened and 
that he was in the artillery for many years with the National 
Guard.  He indicated that during his service with the 
National Guard his civilian occupation involved being at a 
desk and the loudest thing would have been a phone ringing.  
He testified that at no time during his civilian occupation 
was he exposed to any acoustical trauma.  He claimed that his 
high frequency hearing loss was due to acoustical trauma he 
sustained while on active duty for training with the National 
Guard.  He indicated that he was not in artillery during his 
period of active service from 1962 to 1965 and that he had no 
hearing problems during that time.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, and "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Duty, 
other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).

The law also provides that a disability which is proximately 
due to or the result of a service-connected disability shall 
be service connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered part of the original 
condition.  Id.  Service connection may also be established 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Veterans are presumed to be in sound medical condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance.  
38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered "noted".  38 C.F.R. § 3.304(b).  The presumption 
of soundness is rebutted where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b).  In determining whether the presumption of 
soundness has been rebutted, the VA shall consider all of the 
evidence of record.  The Court recently held that pursuant to 
38 C.F.R. § 3.304(b), the determination of whether the 
presumption of soundness has been rebutted is not whether the 
VA sustained a burden of producing evidence, but whether the 
evidence as a whole, clearly and unmistakably demonstrates 
that the injury or disease existed prior to service.  
Vanerson v. West, 12 Vet. App. 254 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).

Hearing loss does not constitute a disability for VA purposes 
until the requirements of 38 C.F.R. § 3.385 have been met.  
Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The law provides that a claimant for benefits under a law 
administered by the Secretary of the United States Department 
of Veteran Affairs (VA) shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded. 38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the claimant has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  To sustain a well grounded 
claim, the veteran must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet. App. 19 (1993).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  


Service connection for coronary artery disease, 
status post coronary artery bypass graft

The veteran contends that he had coronary artery disease 
prior to his period of inactive duty training with the 
Massachusetts Army National Guard on August 5, 1995, and that 
his coronary artery disease was aggravated on August 5, 1995 
by his participation in the annual APFT, which causing him to 
have a heart attack (myocardial infarction).  While the 
evidence does show that the veteran sustained a myocardial 
infarction while on inactive duty training, it is the law and 
not the facts that control the outcome in this matter.  In 
short, it is apparent that the veteran has failed to state a 
claim for which relief can be granted under the applicable 
law.  

The Board also notes that as the veteran has not contended 
that his coronary artery disease or his heart attack was 
incurred during his period of active service from January 
1962 to January 1965, this portion of the decision will be 
limited to whether service connected is warranted based on 
inactive duty training on August 5, 1995.

The service department in this case has certified that the 
veteran had inactive duty training on August 5, 1995.  The 
veteran contends that his coronary artery disease was 
aggravated by his participation in the annual APFT on August 
5, 1995.  Since the incident precipitating the veteran's 
hospitalization for myocardial infarction occurred during a 
period of inactive duty training, the question of service 
connection turns on whether his heart disease is an "injury" 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 
(23).

The VA General Counsel indicated in a precedent opinion that 
a myocardial infarction sustained during mandatory heavy 
exertion during inactive duty training, did not constitute an 
"injury" within the meaning of 38 U.S.C. § 101(24), so as to 
establish incurrence of a disability during such duty, or 
aggravation by injury of a preexisting disorder.  VAOPGCPREC 
86-1990.  The General Counsel detailed the legislative 
history of 38 U.S.C. § 101(24), and referenced legal 
precedent which included cases arising under state and 
federal workers' compensation laws.  With respect to 
cardiovascular disease incurred in or aggravated by inactive 
duty training, the General Counsel stated the following:

We acknowledge the Veterans 
Administration's policy of making 
determinations of service connection 
"under a broad and liberal 
interpretation" of the law, 38 C.F.R. § 
3.303(a), but the Agency also has a legal 
obligation to restrict benefit grants to 
those intended by Congress.  We conclude 
that it was the intention of Congress, 
when it defined active service in 38 
U.S.C. § 101(24), to exclude inactive 
duty training during which a member was 
disabled or died due to nontraumatic 
incurrence or aggravation of a disease 
process, and that manifestations of 
cardiovascular disease, such as heart 
attacks of nontraumatic origin, fall 
within the excluded class of disability, 
i.e., do not constitute injuries under 
the statute.

VAOPGCPREC 86-1990.  

The law further provides that VA General Counsel opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c).  Moreover, the 
Court has upheld the above General Counsel opinion, holding 
that a myocardial infarction was not an "injury" for 
purposes of service connection for inactive duty training 
reservists.  Brooks v. Brown, 5 Vet. App. 484, 486-487 
(1993).

The Board therefore finds that the veteran's myocardial 
infarction did not represent an "injury" as provided by the 
applicable criteria; therefore, any incurrence or aggravation 
of the veteran's coronary artery disease, which may have 
caused the myocardial infarction during inactive duty 
training, may not be service-connected.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6; VAOPGCPREC 86-1990.

Additionally, the veteran and his representative have 
contended that service connection is warranted for his 
coronary artery disease because the myocardial infarction 
sustained on August 5, 1995 was determined to have occurred 
in the line of duty.  According to 38 C.F.R. § 3.1(m), a 
service department finding of "in line of duty" will be 
binding on VA unless it is "patently inconsistent" with the 
requirements of laws administered by VA.  To award service 
connection in the instant case for a disease incurred or 
aggravated during inactive duty training would be patently 
inconsistent with the applicable law since, as previously 
noted, the law only provides that injuries may be subject to 
service connection in those situations involving inactive 
duty training.  As such, it would be patently inconsistent to 
grant service connection for a disease that was incurred or 
aggravated during inactive duty training; thus, the line of 
duty determination is not binding on VA.  

The facts of this case are not in dispute and the application 
of the law to the facts is dispositive.  Inasmuch as the 
veteran's claim for service connection for coronary artery 
disease is based on a period of inactive duty training and 
since coronary artery disease or a myocardial infarction is 
not an "injury," there is no legal basis to grant the 
benefit sought.  Where there is no entitlement under the law 
to the benefit sought, the claim must be denied based on the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Service connection for generalized anxiety disorder
and major depressive disorder

The veteran contends that his generalized anxiety disorder 
and major depressive disorder were caused by his coronary 
artery disease and related cardiac problems, which he 
contends should be service-connected.  Although he has 
submitted a medical opinion essentially supporting his 
contentions, the Board notes that service connection has not 
been granted for his coronary artery disease, as explained 
above; thus, secondary service connection for his generalized 
anxiety disorder and major depressive disorder is not 
warranted.  Accordingly, he has failed to state a claim for 
which relief can be granted and the claim must be denied on 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

Service connection for bilateral hearing loss

The veteran has essentially contended that his bilateral 
hearing loss was made worse by the acoustic trauma that he 
reportedly sustained during his 15 years of service in the 
Artillery Unit with the Army National Guard.  He has 
submitted evidence of a current disability as there are 
numerous audiometric evaluations of record which show that he 
does have a disability in both ears, pursuant to 38 C.F.R. § 
3.385.  Thus, the first requirement of Caluza is satisfied.  
As to the second requirement of Caluza, the veteran must 
submit evidence of in-service incurrence or aggravation of a 
disease or injury.  

The veteran did demonstrate a hearing loss "disability" in 
the both ears, under 38 C.F.R. § 3.385, during his enlistment 
examination for the period of active service in the 1960's.  
As the hearing loss was noted at the time of entry, the 
presumption of soundness is not for application and it is 
clear that the condition existed prior to service.  Moreover, 
a comparison of the audiograms done during service with the 
one done on his separation examination in November 1964 does 
not reflect any increase in hearing disability during 
service, nor was there any evidence of more severe disability 
until many years later.  There is no medical evidence to 
support a finding that the veteran's bilateral hearing loss 
was aggravated during his period of active service.  

The record reflects that the veteran served with the Army 
National Guard from approximately 1975 to 1997.  Audiometric 
findings, recorded on an Army National Guard examination in 
June 1975, showed that the veteran did have bilateral hearing 
loss disability, pursuant to 38 C.F.R. § 3.385.  Moreover, 
bilateral hearing loss disability was also found on Army 
National Guard examinations conducted in November 1979, 
December 1983, March 1989, June 1992, July 1993, and November 
1996.  There is, however, no competent medical evidence 
demonstrating

that the decrease in hearing acuity resulted from an injury 
incurred during inactive duty for training.  In fact, the 
medical evidence of record shows that the veteran had 
bilateral hearing loss disability at both his entrance into 
the Army National Guard in 1975 and his retirement in 1997.  

Although the veteran contends that his hearing loss was 
aggravated by the acoustic trauma that he reportedly 
sustained during his 15 years of service in the Artillery 
Unit with the Army National Guard, and his lay statements are 
accepted as true for the purpose of determining whether his 
claim is well grounded, this lay evidence is insufficient to 
show aggravation or an increase in the his hearing loss 
disability as this is a medical determination.  As a 
layperson, the veteran is not competent to opine on matters 
requiring medical knowledge, such as the degree of disability 
produced by symptoms or the condition causing symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994).  There is also no competent 
evidence that the veteran's hearing loss disability was the 
result of an "injury" which was aggravated during a period of 
inactive duty for training, and no competent evidence of 
record which relates the veteran's hearing loss disability to 
his inactive duty for training in any way.  The veteran's lay 
assertion of medical causation cannot constitute evidence to 
render the claim well grounded under 38 U.S.C.A. § 5107(a).  
Therefore, since the nexus requirement of a well-grounded 
claim has not been satisfied, the criteria for a well-
grounded claim, as set forth in Caluza, are not met.  
Accordingly, the veteran's claim must be denied.


ORDER

Entitlement to service connection for coronary artery 
disease, post myocardial infarction, status post coronary 
artery bypass is denied.  

In the absence of well-grounded claim, service connection for 
bilateral hearing loss is denied., 

Entitlement to service connection for generalized anxiety 
disorder and major depressive disorder is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

